DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The rejection under section 112(b) is withdrawn in view of the amendments.

The rejection under section 103 is maintained, below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 remain rejected under 35 U.S.C. 103 as being unpatentable over each of:
D1: CN 108727499 A;
D2: WO 2007008603 A1;
D3: CN 107921030 A;
D4: CN 107427591 A;
D5: CN 103933575 A; or 
Dubowchik et al., Bioconjugate Chem. 2002, 13, 855-869 (Dubowchik); each
in view of Hayashi et al., Chem. Sci., 2016, 7, 866–880 (Hayashi).
The primary references teach preparation of antibody conjugates with the required reactants, and are characterized in the Written Opinion of the ISA, which are incorporated herein by reference:

    PNG
    media_image1.png
    234
    1182
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    190
    1172
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    464
    1189
    media_image3.png
    Greyscale

Dubowchik teaches the following reaction:

    PNG
    media_image4.png
    506
    1404
    media_image4.png
    Greyscale

The rejected claims differ from the applied references by using a one-pot preparation process and performing two steps of reaction in one system. However, it is for that proposition that the examiner joins Hayashi, which teaches that a one pot system can be used to simplify a reaction and increase a yield (“It is effective because several synthetic transformations and bond-forming steps can be carried out in a single pot, while circumventing several purification procedures at the same time. A one-pot procedure can thus minimize chemical waste, save time, and simplify practical aspects.”).  
In this way, those of ordinary skill could have applied the one-pot system of Hayashi to the conjugate preparation reactions of the primary references in the manner required, and a predictable fashion, for the purposes of obtaining an antibody conjugate.  Specifically, the primary references teach preparation of antibody conjugates with the required reactants.  Hayashi is added for the proposition that a one-pot synthesis model is applicable to this process of conjugate preparation.  Specifically, Hayashi teaches that the particular known one-pot technique was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other reactions, such as those covered by the primary references, would have yielded a reasonable expectation of success.  Accordingly, using a one-pot method for the purposes of preparing an antibody conjugate would have been prima facie obvious.

Applicant argues that the instant “one-pot” is not contemplated and not preferred by the art:

    PNG
    media_image5.png
    587
    701
    media_image5.png
    Greyscale

However, adoption of the step-by-step process does not constitute a teaching away from a one-pot process.  Here, the prior art merely expresses a general preference for an alternative invention, i.e., step-by step process, but does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed, i.e., the one-pot process.  The primary references have no actual criticism, but are merely silent - thus the argument that because the prior art does not disclose the claimed feature it teaches away from it is self-defeating.  
Contrary to the remarks in the rejection, it was not impossible to change to a one-pot process.  As described in the rejection, Hayashi teaches that the particular known one-pot technique was recognized as part of the ordinary capabilities of one skilled in the art.  This is admitted:

    PNG
    media_image6.png
    31
    528
    media_image6.png
    Greyscale

Applicant gives technical arguments regarding how the one-pot process is not preferred.  However, "in a section 103 inquiry, the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co., Inc. v. Biocrafi Laboratories, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750 (CCPA 1976)).  See also, MPEP 2123, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”
Applicant does not recite any novel limitations that improve the process or provide any arguments as to why the one-pot process provides an unexpected benefit over the step-by-step process.  Moreover, Applicant does not establish that there is no reasonable expectation that the one-pot method could not provide the ADC, albeit in an inefficient manner.  Rather, in this case, there are a finite number of identified, predictable potential synthetic solutions to preparing ADC’s: one-pot vis-à-vis step-by-step.  One of ordinary skill in the art could have pursued the known these potential solutions with a reasonable expectation of success, as established in the rejection.  Here, Applicant merely has claimed a synthetic option for preparing the recited ADC’s that was not preferred, but nonetheless known and accepted. Therefore, the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642